Title: To Thomas Jefferson from William H. Cabell, 18 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 18th. 1807
                        
                        No mail has been received from Norfolk since Saturday morning; but one is expected this morning, so that I
                            shall be able to communicate, by the Charlottesville mail this Evening, any interesting intelligence that may be received—But even that mail has not yet arrived altho it has been due since Sunday Evening—
                  I am with the highest respect Sir yr.
                            Ob. St
                        
                            Wm H: Cabell
                            
                        
                    